Exhibit 10.1
 
CRACKER BARREL OLD COUNTRY STORE, INC.
CORPORATE POLICY
SUBJECT:
SEVERANCE BENEFITS POLICY
ORIGINATING DEPARTMENT:
HUMAN RESOURCES
NUMBER
CBRLSEV-2
INITIATED BY:
BOARD OF DIRECTORS
APPROVED BY:
BOARD OF DIRECTORS
DATE ISSUED:
February 19, 2009
SUPERSEDES:
CBRLSEV-1





I.           PURPOSE/POLICY


 
It is the policy of Cracker Barrel Old Country Store, Inc. to provide severance
benefits to Employees in certain circumstances which result in involuntary
termination from Company employment.  Severance benefits are intended to provide
loss of income protection and to assist in bridging financial gaps while a
terminated Employee seeks other employment.  The base severance benefits
provided to eligible Employees under the terms of this policy are determined by
job classification and length of Company service.  All severance benefits
provided under the terms of this policy are “self-funded” and paid from the
general assets of Cracker Barrel Old Country Store, Inc.
      This policy supersedes and replaces any prior severance benefit policy,
program, or practice, written or oral, established or issued by Cracker Barrel
Old Country Store, Inc. or any of its affiliates.

 
II.          EMPLOYEES COVERED BY THE POLICY


 
A.
All full time home office Employees (32 hours or more per week) of Cracker
Barrel Old Country Store, Inc. or any of its affiliated entities (collectively,
the “Company”) who are involuntarily terminated from Company employment are
eligible to receive severance benefits under this policy, except:



 
1.
Employees who are involuntarily terminated for “misconduct” or “cause” for
reasons including but not limited to: violation of law or Company policy;
mistreatment of Company Employees, customers or vendors; documented
unsatisfactory job performance; or failure to satisfy the objectives of a
written performance improvement plan all as determined in the sole discretion of
the Company;



 
2.
Employees separated from Company service by occupational or non-occupational
sickness or injury;



 
3.
Employees hired by the Company under the terms of a written letter of agreement
or employment contract that sets forth severance pay provisions which, in total
monetary value, are equal to or greater than the provisions of this policy;



 
4.
Employees who are covered under in the Special Severance Events conditions of
Section V. B. of this policy; and



 
5.
Employees temporarily separated from Company service due to fire, storm damage,
act(s) of God, or a temporary reduction-in-force of sixty (60) days or less
(within any 12 month lookback period).



 
B.
Employees who voluntarily resign from Company employment for any reason,
including retirement, are not eligible to receive severance benefits under this
policy.  An employee who declines to accept a Company requested employment
transfer with relocation assistance and equivalent base pay and benefits
(regardless of distance from current work

 

--------------------------------------------------------------------------------



    location) shall be considered to have voluntarily resigned from Company
employment and no severance benefits will be paid to any such employee under
this policy or otherwise.



III.
RESPONSIBILITY FOR ADMINISTRATION



The Senior Vice President - Human Resources is responsible for administration of
this policy and is named as Plan Administrator. Questions concerning the
application or interpretation of this policy should be directed to the Plan
Administrator at the following mailing address:


Corporate Secretary
Cracker Barrel Old Country Store, Inc.
305 Hartman Drive
Lebanon, TN 37087


The Plan Administrator has the discretionary authority to interpret the terms of
this policy and to determine all relevant policy issues or controversies.


IV.
SEVERANCE BENEFITS



 
A.
Base Severance Benefits - The following table reflects severance benefits
payable to eligible Employees subject to all other terms and conditions of this
policy.



Position
Severance Benefit
   
Executive Vice President and above
18 months base salary; one additional week of severance for each year of service
in excess of 15 years
   
Other Senior Corporate Officers1
12 months base salary; one additional week of severance for each year of service
in excess of 15 years
   
All Other Officers
6 months base salary; additional period of up to 6 months at discretion of CEO
   
Directors
2 weeks of base salary for each year of service; 13 weeks minimum; up to a
maximum of 26 weeks; one additional week of severance for each year of service
in excess of 15 years
   
Other Exempt employees
1 week of base pay for each year of service if termination occurs in first three
years of service; thereafter, 2 weeks of base pay for each year of service; 2
weeks minimum; up to a maximum of 13 weeks
   
Non-exempt employees
1 week of base pay for each year of service; 2 weeks minimum; up to a maximum of
8 weeks



 
“Year of service” means twelve (12) consecutive months of continuous full time
employment (32 hours or more per week) with the Company.  Breaks in service of
more than 90 days are not recognized as continuous employment under this policy.

 

--------------------------------------------------------------------------------

1   Officer covered by a “Gold” level Change in Control Agreement (SVP, DVP and
General Counsel)


--------------------------------------------------------------------------------


 
B.
Effect on Other Benefits - The terms of other plans (e.g., bonus, vacation,
insurance, incentive and stock options and awards) will govern the terminated
Employee’s rights to benefits, if any, under those plans.



V.
SPECIAL SEVERANCE EVENTS




 
A.  
Except as provided in subsection B., below, severance benefits available under
Section IV. of this policy will be paid to eligible Employees whose jobs are
eliminated due to any one of the following events:



 
1.
All other eligible Employees: any reduction-in-force authorized by a corporate
officer; or



 
2.
Sale, divestiture, liquidation, permanent shut-down, or closing of any Cracker
Barrel Old Country Store, Inc. affiliated or wholly owned company, division,
business unit, restaurant, or group of restaurants.



 
B.
No severance benefits will be paid under subsection A., above, to any Employee
who is offered employment by the Company, or by a new owner, where the new
position:




 
1.  
has a base salary which is at least 90% of the base salary of the prior
position;

 
 
2.
does not require relocation more than sixty (60) miles one-way from the prior
job location or, if over sixty (60) miles, relocation benefits are offered for
the new position under the Company’s Relocation Policy; and

 
 
3.
the Employee is capable of satisfactorily performing the new job (all as
determined by the Plan Administrator).



If the new or offered position fails any one of the three (3) criteria in
subsection B., above, and an Employee, nonetheless, elects to accept the new job
either prior to or within thirty (30) days after a Special Severance Event, then
no severance benefits will be paid under this policy.


VI.
SEVERANCE RULES/CONDITIONS



 
A.
In consideration of severance benefits payable under this policy each Employee
must agree, in writing, on forms prescribed by the Company, to the following
conditions prior to release of any severance payment(s):

 
 
1.
Strict non-disclosure of Company marketing, financial, strategic planning,
proprietary, or other information which is not generally known to the public;

 
 
2.
Return to Cracker Barrel Old Country Store, Inc. of all Company property in good
condition and repair (normal wear and tear excepted) including but not limited
to keys, security cards and fobs, credit cards, furniture, equipment,
automobiles, computer hardware and software, telephone equipment, and all
documents, manuals, plans, equipment, training materials, business papers,
personnel files, computer files or copies of the same relating to Company
business which are in the Employee’s possession;



 
3.
An unconditional release from all charges, complaints and claims, including
attorney fees, based on employment with the Company, or the termination of that
employment;



 
4.
Certain officers, as determined in the discretion of the; Company’s General
Counsel, will be asked to sign a non-competition and non-solicitation agreement
in consideration of severance payments and in addition to any other agreement or
release required under the terms of this policy.




--------------------------------------------------------------------------------


 
5.
Resignation from job position and membership in any Company board, committee, or
task force.



 
B.
Severance benefits payable under this policy generally will be made per the
Company’s standard pay period (bi-monthly) less deduction(s) for applicable
federal, state, or local income, withholding, or other taxes.  Severance
payments will begin within thirty (30) days from the later of:



 
1.
the date of termination;



 
2.
the execution of any required severance agreement(s); or



 
3.
the surrender of items listed in Section A. 2. above, if any.



Any financial obligation(s) owed to the Company by an Employee will be offset
from severance payment(s) made under this policy. If the severance benefits due
an Employee under this policy do not cover the total financial obligation(s)
owed to the Company, the Employee will be billed for the additional amount. All
severance, employee benefits, or other settlement costs will be charged to the
separated Employee’s current department.


 
C.
All employee benefits and benefit accruals will cease as of the Employee’s final
date of active employment.  However, medical insurance benefits may be continued
to the extent required by federal law.  Terminated Employees will have other
benefit conversion or withdrawal rights which may arise under any Cracker Barrel
Old Country Store, Inc. sponsored retirement or welfare benefit plan as a result
of separation from Company service.  Any unused earned vacation pay due under
the Cracker Barrel Old Country Store, Inc. vacation policy will be settled
within twenty-one (21) days from termination of employment, unless otherwise
required under state law, along with any settlement of reimbursable expenses
under the terms of the Cracker Barrel Old Country Store, Inc. expense
reimbursement, travel and/or entertainment policies.



 
D.
The CEO has discretionary authority to offer a consulting agreement to senior
and other officers (which shall not extend the severance period but may allow
the employee continued participation in certain benefits and benefit plans of
the Company for a period not to exceed 12 months (in the case of senior
officers) and 6 months (in the case of other officers).  The CEO also has
discretionary authority to offer outplacement services to senior and other
officers (for a period not to exceed 12 months) and to directors and exempt
employees (for a period not to exceed 6 months upon such terms and conditions as
the CEO may impose. In appropriate circumstances, the CEO may also grant
severance benefits in amounts not to exceed 12 weeks base pay to any Company
Employee who is not otherwise eligible to receive severance benefits under this
policy. In consideration for any additional severance benefits granted under
this paragraph D., the CEO may require an employee to pledge his or her best
efforts toward securing alternative employment.  No discretionary payment made
under the terms of this subsection shall be considered as establishing a
precedent or right to benefits by any other Employee whether or not similarly
situated to the recipient Employee.

 
 
E.
Any Employee who receives severance benefits under this policy who is rehired
within the time frame for which severance benefits are payable under Section IV.
shall, as a condition of re-employment, be subject to pro-rata re-payment of
severance benefits under rules to be determined and consistently applied by the
Plan Administrator.



 
F.
Any employee who receives severance benefits under this policy and is later
rehired shall not have his or her prior Company service recognized or bridged if
the severance period or time away from Company employment is in excess of ninety
(90) days.


 

--------------------------------------------------------------------------------


 
VII.
APPEAL PROCEDURE



 
A.
In the event an Employee claims entitlement to severance pay under this policy
or disputes the amount or method of payment, the Employee must present the
reason for the claim in writing to the Plan Administrator within ninety (90)
days from the date of the event giving rise to any such claim or dispute.  The
Plan Administrator will, within sixty (60) days thereafter, send a written
notification to the Employee as to the disposition of the claim. If the claim is
wholly or partially denied, the written notification will:



 
1.
state the reason(s) for the denial;



 
2.
reference specific policy provisions on which the denial is based;



 
3.
provide a description of any additional information necessary to perfect the
claim and explanation of why such information is necessary; and



 
4.
set forth the procedure by which the Employee may appeal the denial of the
claim.



 
B.
If an Employee wishes to appeal the denial of a claim, then the Employee may
request a review of such denial by making written application to the Plan
Administrator within sixty (60) days after such denial. The Employee (or a duly
authorized legal representative) may, upon written request to the Plan
Administrator, review any document(s) pertinent to the Employee’s claim, and
submit in writing issues and comments in support of Employee’s position. Within
sixty (60) days after receipt of a written appeal, the Plan Administrator will
notify the Employee of the final decision. The final decision will be in writing
and will include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, together with specific references
to the pertinent policy provisions on which the decision is based. This decision
will be final and binding on all parties.



VIII.
ERISA DISCLOSURES



This policy statement constitutes both the “Plan Document” and “Summary Plan
Description” for the Cracker Barrel Old Country Store, Inc. Severance Benefit
Plan. It supersedes all prior severance pay plans, policies, or programs,
written or oral, issued by Cracker Barrel Old Country Store, Inc. or any of its
affiliates.  This plan is sponsored by Cracker Barrel Old Country Store, Inc.
and covers eligible Employees of Cracker Barrel Old Country Store, Inc. and its
affiliated companies (the “Company”).  The plan operates on a calendar year
basis. The Company is the Plan Sponsor and the Plan Administrator.


The Plan Number is: ____
The Plan Sponsor’s Tax Identification Number Is: 62-1749513
The Plan Sponsor’s Mailing Address Is:                Cracker Barrel Old Country
Store, Inc.
305 Hartman Drive
Lebanon, TN 37087




The Company reserves the right in its sole discretion to amend, modify, or
terminate this policy, in whole or in part, at any time, including
retroactively, through issuance of a new or revised policy document, amendment,
or other appropriate Company action.


The Plan Administrator has the exclusive authority to construe and interpret the
terms of the Plan and to make all decisions on benefit claims.


Service of process may be made on the Plan Administrator or on the Company’s
Legal Department at the Plan Sponsor’s address.



--------------------------------------------------------------------------------


STATEMENT OF ERISA RIGHTS


As a participant in the Cracker Barrel Old Country Store, Inc. Severance Benefit
Policy (“plan”) you are entitled to certain rights and protections under the
Employee Retirement Income Security Act of 1974 (“ERISA”). ERISA provides that
all plan participants shall be entitled to:


Receive Information About Your Plan and Benefits
Examine, without charge, at the plan administrator’s office and at other
specified locations, such as work sites, all plan documents, including, copies
of the latest annual report (Form 5500 Series), if any, filed by the plan with
the U.S. Department of Labor, and available at the Public Disclosure Room of the
Pension and Welfare Benefits Administration.


Obtain, upon written request to the plan administrator,  copies of all plan
documents governing the operations of the plan including copies of the latest
annual report (Form 5500 Series), if any  and updated summary plan description.
The plan administrator may make a reasonable charge for the copies.


Receive a summary of the plan’s annual financial report.  The plan administrator
is required by law to furnish each participant with a copy of this summary
annual report.


Prudent Action by Plan Fiduciaries


In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your plan, called ‘fiduciaries’ of the plan, have a duty
to do so prudently and in the interest of you and other plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.


Enforce Your Rights


If your claim for a welfare benefit is denied in whole or in part you must
receive a written explanation of the reason for the denial. You have the right
to have the plan review and reconsider your claim. Under ERISA, there are steps
you can take to enforce the above rights. For instance, if you request materials
from the plan and do not receive them within 30 days, you may file suit in a
federal court. In such a case, the court may require the plan administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or federal court.
If it should happen that plan fiduciaries misuse the plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a state or federal court.
The court will decide who should pay court costs and legal feels. If you are
successful the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.


Assistance with Your Questions


If you have any questions about the plan you should contact the plan
administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
plan administrator you should contact the nearest office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue N.W. Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Pension and Welfare Benefits Administration.

